Citation Nr: 0704170	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-43 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
broken eardrum with vertigo and dizziness.  

2.  Entitlement to service connection for a broken eardrum 
with vertigo and dizziness.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a broken eardrum with vertigo and dizziness.  

The issue of service connection for a broken eardrum with 
vertigo and dizziness is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  In an August 2001 decision, the RO denied service 
connection for a broken eardrum with vertigo and dizziness.  
A notice of disagreement was not received within the 
subsequent one-year period.

2.  Evidence submitted since the RO's August 2001 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's August 2001 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's August 2001 rating decision; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2005), 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted to the extent that the Board is reopening 
the claim of service connection.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).  Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

In a June 2000 rating decision, service connection was denied 
for a broken eardrum with vertigo and dizziness on the basis 
that the claim was not well-grounded.  Correspondence was 
received from the veteran in August 2000.  The veteran stated 
that he wanted the denial reconsidered.  In February 2001, 
however, the RO notified the veteran that due to a recent 
significant change in the law, specifically the passage of 
the VCAA, VA was required to review certain claims previously 
denied because they were not well-grounded.  Essentially, the 
veteran was informed that the RO was going to again review 
the veteran's claim for service connection for a broken ear 
drum with vertigo and dizziness, however, on the merits.  See 
also VAOPGCPREC 03-2001.

In an August 2001 rating decision, the claim of service 
connection was reconsidered on the merits.  The claim was 
denied on the basis that there was no nexus between current 
ear disability and service.  At the time of this decision, 
service medical records as well as post-service medical 
evidence was of record.  In its decision, the RO relied on a 
March 2001 VA examiner's opinion that there was no connection 
between the veteran's barotrauma experienced in service, and 
the veteran's past 15 years of dizziness.  Service medical 
records were noted to reflect that the veteran was seen for 
barotrauma during service.  The veteran did not appeal the 
August 2001 decision.  

In July 2003, the veteran sought to reopen his claim of 
service connection for a broken eardrum with vertigo and 
dizziness.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO essentially determined that the most probative evidence 
established that there was no medical nexus between current 
ear disability and service.  

Since the prior final decision, evidence has been added to 
the claims file.  The additional evidence of record includes 
a medical statement of P.L., M.D. dated in February 2004 who 
noted that the veteran's balance problems, of which the 
veteran has complained since 1994, appeared to be the 
residual most likely of some inner ear problem.  The Board 
notes that while Dr. L.'s statement is new, it is not 
material in that it does not relate the veteran's inner ear 
problem and resultant balance difficulties to the veteran's 
military service.

Also an August 2005 statement from Dr. H.A. was added to the 
record.  The veteran reported his history of having barotitis 
or aerotitis during service.  Dr. H.A. stated that the 
veteran's inservice trauma to the ears could have possibly 
affected his inner ear resulting in some of his current 
balance problems.  

The Board finds that Dr. A.'s statement is new and material.  
It includes competent medical evidence that addresses the 
prior evidentiary defect.  Thus, evidence submitted since the 
RO's August 2001 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  New and material 
evidence has been received since the RO's August 2001 
decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
a broken eardrum with vertigo and dizziness is granted, to 
this extent only.


REMAND

The veteran has been found to be disabled by the Social 
Security Administration (SSA).  The SSA records are not in 
the claims file.  VA has a statutory duty to obtain these 
records.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  
The United States Court of Appeals for Veterans Claims has 
also held that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In addition, since this case must be remanded for additional 
development, the RO can review the merits of the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1994).   

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The issue of service connection 
for a broken eardrum with vertigo and 
dizziness should be addressed on the merits.  

2.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record on the merits, to include 
the statement of Dr. H.A.  If the issue 
remains denied, the veteran should be 
provided with a supplemental statement of the 
case as to the issue on appeal on the merits, 
and afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2005).


